Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-6, and 8, 10-15, and 17 -25 are allowed.  All rejections are withdrawn.  The amendments dated 2-25-21 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 10 and 19.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
The prior art fails to disclose or suggest “[a]  road controller system including a plurality of road controllers, comprising:
a data store to store an active traffic policy, 
the active traffic policy including rules to 
control traffic in a controlled area to 
reduce noise pollution of vehicle platoons:
a sensor array interface to receive sensor data, 
the sensor data including 
road condition data: 
a processor subsystem to:
access a status message received from 
a vehicle platoon traveling on 
an area controlled by 
a road controller of the plurality of road controllers in 
the road controller system, 
the status message including 
a platoon identifier and 
a number of vehicles in the vehicle platoon, and the status message transmitted to the road controller when the vehicle platoon enters the area controlled by the road controller;
determine a platoon size of the vehicle platoon based on the status message received from the vehicle platoon, 
determine a change to the platoon size of the vehicle platoon, 
the change to the platoon size based on the active traffic policy and 
the road condition data: and
cause transmission of a control message to the vehicle platoon to implement the change to the platoon size of the vehicle platoon”.

    PNG
    media_image1.png
    530
    588
    media_image1.png
    Greyscale

Claesson teaches “… A road controller system including a plurality of road controllers. comprising: (see abstract where a control server 320 called a monitoring unit and can exchange data with a number of other vehicles 100-1 to 100-3; see also FIG. 3 where the server 320 communicates 
    PNG
    media_image2.png
    423
    575
    media_image2.png
    Greyscale

a data store to store an active traffic policy; a processor subsystem to:
access a status message received from a vehicle platoon traveling on an area controlled by a road controller of the plurality of road controllers in the road controller (see paragraph 24 to 30 where in FIG. 1 a distance t can be established for the vehicle platoon distance between the vehicles 100-1 to 100-3; see paragraph 70-71 where the vehicle external unit is a monitoring center 320)
system, the status message including a platoon identifier and a number of vehicles in the (see paragraph 80-85 where the monitoring unit 320 can detect the vehicles 100-1, 100-2 and 100-3 in the platoon as a first vehicle and a second vehicle and a third vehicle 
vehicle platoon, and the status message transmitted to the road controller when the vehicle (see paragraph 27-30 where the vehicle include a certain distance between the vehicles t that can be a certain centimeters and certain meters; see paragraph 14 where the server 320 receives status messages)
platoon enters the area controlled by the road controller: (see FIG. 3, where the vehicle communicates with the monitoring unit when in range of the monitoring unit via a RF signal to the antenna 330) 
determine a platoon size of the vehicle platoon based on the status message received from the vehicle platoon…” ,  (see claims 1-8 and paragraph 54, 70-80 and paragraph 32 where the vehicles can be controlled in an autonomous manner; see paragraph 14, 37, 47 and 63); 
Classon is silent as to a noise policy.  
Classon is silent as to “[a]  road controller system including a plurality of road controllers, comprising:
a data store to store an active traffic policy, 
the active traffic policy including rules to 
control traffic in a controlled area to 
reduce noise pollution of vehicle platoons:
a sensor array interface to receive sensor data, 
the sensor data including 
road condition data: 
a processor subsystem to:
access a status message received from 
a vehicle platoon traveling on 
an area controlled by 
a road controller of the plurality of road controllers in 
the road controller system, 
the status message including 
a platoon identifier and 
a number of vehicles in the vehicle platoon, and the status message transmitted to the road controller when the vehicle platoon enters the area controlled by the road controller;
determine a platoon size of the vehicle platoon based on the status message received from the vehicle platoon, 
determine a change to the platoon size of the vehicle platoon, 
the change to the platoon size based on the active traffic policy and 
the road condition data: and
cause transmission of a control message to the vehicle platoon to implement the change to the platoon size of the vehicle platoon”.
International Patent Application Pub. No.: WO 2017-143591 A1 that published in 2017 (hereinafter “the 591 publication”) is silent as to  a noise policy for forming a platoon and is silent as to “[a]  road controller system including a plurality of road controllers, comprising:
a data store to store an active traffic policy, 
the active traffic policy including rules to 
control traffic in a controlled area to 
reduce noise pollution of vehicle platoons:
a sensor array interface to receive sensor data, 
the sensor data including 
road condition data: 
a processor subsystem to:
access a status message received from 
a vehicle platoon traveling on 
an area controlled by 
a road controller of the plurality of road controllers in 
the road controller system, 
the status message including 
a platoon identifier and 
a number of vehicles in the vehicle platoon, and the status message transmitted to the road controller when the vehicle platoon enters the area controlled by the road controller;
determine a platoon size of the vehicle platoon based on the status message received from the vehicle platoon, 
determine a change to the platoon size of the vehicle platoon, 
the change to the platoon size based on the active traffic policy and 
the road condition data: and
cause transmission of a control message to the vehicle platoon to implement the change to the platoon size of the vehicle platoon”.
U.S. Patent Application Pub.NO.  US 2017/0293296A1 to Stenneth et al. discloses where the traffic lanes can be increased from one to three lanes for the platoon vehicles from a server device and the speed of the platoon can be increased or the speed and the distance can be reduced as well) and discloses to determine a..…. platoon size of the vehicle platoon,  (see FIG. 4-5 where the vehicle can be controlled in terms of speed and change based on the active traffic policy; and (see FIG. 5, blocks 420 where the distance between the vehicles can be shortened to accommodate more vehicles and also where the number of lanes can be increased to increase a traffic volume for all vehicles )
…. to transmit a control message to the vehicle platoon to implement the change to the platoon size of the vehicle platoon”  (see FIG. 2 where the in-vehicle device can send a navigation request to the server, and the in-vehicle device can also report the information of the vehicle to the server, such as the location, the traveling speed, the identification, and the like. The server can provide a server for the in-vehicle device according to the received request, and can also dynamically adjust the lane division of the road according to the traffic volume of the road.).
Stenneth is silent as to a noise policy.  
Stenneth is silent as to “[a]  road controller system including a plurality of road controllers, comprising:
a data store to store an active traffic policy, 
the active traffic policy including rules to 
control traffic in a controlled area to 
reduce noise pollution of vehicle platoons:
a sensor array interface to receive sensor data, 
the sensor data including 
road condition data: 
a processor subsystem to:
access a status message received from 
a vehicle platoon traveling on 
an area controlled by 
a road controller of the plurality of road controllers in 
the road controller system, 
the status message including 
a platoon identifier and 
a number of vehicles in the vehicle platoon, and the status message transmitted to the road controller when the vehicle platoon enters the area controlled by the road controller;
determine a platoon size of the vehicle platoon based on the status message received from the vehicle platoon, 
determine a change to the platoon size of the vehicle platoon, 
the change to the platoon size based on the active traffic policy and 
the road condition data: and
cause transmission of a control message to the vehicle platoon to implement the change to the platoon size of the vehicle platoon”.
Li teaches where an operator policy can be obtained in block 503 and then a peer to peer path can be obtained as well and 184-196. 
Li is silent as to a noise policy.  
Li is silent as to “[a]  road controller system including a plurality of road controllers, comprising:
a data store to store an active traffic policy, 
the active traffic policy including rules to 
control traffic in a controlled area to 
reduce noise pollution of vehicle platoons:
a sensor array interface to receive sensor data, 
the sensor data including 
road condition data: 
a processor subsystem to:
access a status message received from 
a vehicle platoon traveling on 
an area controlled by 
a road controller of the plurality of road controllers in 
the road controller system, 
the status message including 
a platoon identifier and 
a number of vehicles in the vehicle platoon, and the status message transmitted to the road controller when the vehicle platoon enters the area controlled by the road controller;
determine a platoon size of the vehicle platoon based on the status message received from the vehicle platoon, 
determine a change to the platoon size of the vehicle platoon, 
the change to the platoon size based on the active traffic policy and 
the road condition data: and
cause transmission of a control message to the vehicle platoon to implement the change to the platoon size of the vehicle platoon”.
  

United States Patent Application Pub. No.: US 20040083037 A1 to Yamane al. teaches where a first probe vehicle can determine an index to determine an amount of traffic noise acoustics and then formulate a strategy of the group to reduce the amount of noise. 
	Yamane is silent as to  “[a]  road controller system including a plurality of road controllers, comprising:
a data store to store an active traffic policy, 
the active traffic policy including rules to 
control traffic in a controlled area to 
reduce noise pollution of vehicle platoons:
a sensor array interface to receive sensor data, 
the sensor data including 
road condition data: 
a processor subsystem to:
access a status message received from 
a vehicle platoon traveling on 
an area controlled by 
a road controller of the plurality of road controllers in 
the road controller system, 
the status message including 
a platoon identifier and 
a number of vehicles in the vehicle platoon, and the status message transmitted to the road controller when the vehicle platoon enters the area controlled by the road controller;
determine a platoon size of the vehicle platoon based on the status message received from the vehicle platoon, 
determine a change to the platoon size of the vehicle platoon, 
the change to the platoon size based on the active traffic policy and 
the road condition data: and
cause transmission of a control message to the vehicle platoon to implement the change to the platoon size of the vehicle platoon”.
 	Mudalige teaches where the condition of the road surface can be used to change a size of the platoon size and envelope and in a dynamic manner. 
Mudalige is silent as to “[a]  road controller system including a plurality of road controllers, comprising:
a data store to store an active traffic policy, 
the active traffic policy including rules to 
control traffic in a controlled area to 
reduce noise pollution of vehicle platoons:
a sensor array interface to receive sensor data, 
the sensor data including 
road condition data: 
a processor subsystem to:
access a status message received from 
a vehicle platoon traveling on 
an area controlled by 
a road controller of the plurality of road controllers in 
the road controller system, 
the status message including 
a platoon identifier and 
a number of vehicles in the vehicle platoon, and the status message transmitted to the road controller when the vehicle platoon enters the area controlled by the road controller;
determine a platoon size of the vehicle platoon based on the status message received from the vehicle platoon, 
determine a change to the platoon size of the vehicle platoon, 
the change to the platoon size based on the active traffic policy and 
the road condition data: and
cause transmission of a control message to the vehicle platoon to implement the change to the platoon size of the vehicle platoon”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3669